Vanguard Capital Opportunity Fund Vanguard Convertible Securities Fund Vanguard Energy Fund Vanguard Health Care Fund Vanguard High-Yield Corporate Fund Vanguard Market Neutral Fund Vanguard Precious Metals and Mining Fund Vanguard PRIMECAP Fund Vanguard PRIMECAP Core Fund Vanguard REIT Index Fund Vanguard Selected Value Fund Supplement to the Prospectuses and Summary Prospectuses Effective immediately, each Fund has eliminated its 1% redemption fee on shares held less than one year. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS REDC 052012
